Exhibit 10.2 First Amendment to Agreement, dated September 10, 2012

FIRST AMENDMENT TO

ASSET FUNDING / OPERATION AGREEMENT

This Asset Funding / Operation Agreement ("Agreement") entered into this 30th
day of June, 2012 by and among USCORP, a Nevada corporation; USMetals, a Nevada
corporation; Arizona Gold Corp., a British Columbia corporation; Arizona Gold
Founders, L.L.C., a California limited liability company; William and Denise
DuBarry Hay; Kaswit, Inc. and AGC Corp., an Arizona corporation.

WHEREAS, the above parties collectively entered into the Agreement dated June
28, 2012; and

WHEREAS, the parties desire to amend Paragraph 2 thereof as hereinafter set
forth.

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto agree as follows:

1. Paragraph 2 of the Agreement is hereby amended to provide that the Closing
shall take place not later than September 10, 2012;

2. In all other respects, the Agreement shall remain unaffected.

DATED this 10th day of September, 2012.



USCORP, a Nevada corporation USMETALS, a Nevada corporation By:_ /s/ Robert
Dultz _ By: /s/ Robert Dultz Its: President__ Its: President     Arizona Gold
Corp., a British Columbia Arizona Gold Founders, L.L.C., corporation a
California limited liability company     By: /s/ William F. Hay _ By: /s/
William F. Hay Its: President Its: Managing Partner     /s/ William F. Hay _
Kaswit, Inc. William F. Hay     By: /s/ Denise DuBarry Hay /s/ Denise DuBarry
Hay Its:_ President and CEO Denise DuBarry Hay       AGC Corp, an Arizona
corporation       By:_ /s/ William F. Hay   Its: President  

